Citation Nr: 1431590	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to type 2 diabetes mellitus.

5.  Entitlement to service connection for loss of vision, to include as secondary to type 2 diabetes mellitus.

6.  Entitlement to service connection for impotence, to include as secondary to type 2 diabetes mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1970 to August 1978, with verified service in Vietnam from May 28, 1971 to August 24, 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the Veterans Benefit Management System (VBMS) file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.  

The record appears to contain conflicting evidence as to whether the Veteran has a current diagnosis of type 2 diabetes mellitus.  While private treatment records seem to indicate the Veteran has a current diagnosis of type 2 diabetes mellitus, the August 2008 and January 2013 VA examinations suggest otherwise.  Further, it appears additional medical records were faxed to the January 2013 VA examiner, yet they do not appear in the record.  

Similarly, there is conflicting evidence as to whether the Veteran has a current diagnosis of vision loss.  Although he was diagnosed with diabetic retinopathy of the left eye in an August 2008 VA examination report, there was no subsequent evidence of vision loss or diabetic retinopathy found in the January 2013 VA examination.  

For the foregoing reasons, a remand is necessary to afford the Veterans new VA examinations and further develop the claims file. 

Furthermore, the remaining issues are also remanded as they are inextricably intertwined with the issue of entitlement to service connection for type 2 diabetes mellitus.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, to include the private records faxed to the January 2013 VA examiner, and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to clarify the diagnosis of type 2 diabetes mellitus and vision loss, and determine the nature and etiology of his current disorders, if present.  The examiner(s) must be provided access to the Veteran's claims folder, to include any pertinent Virtual VA records.  The examiner(s) must specify in the report that all relevant records have been reviewed.  

After a review of the record, the examiner(s) is asked to respond to the following:

(a)  Clarify whether the Veteran has a current diagnosis of type 2 diabetes mellitus and vision loss.  Comment on the conflicting diagnosis of type 2 diabetes mellitus in private treatment records in comparison to negative findings in the August 2008 and January 2013 VA examination reports.  The examiner should explain the basis for any agreement or disagreement.

(b)  Clarify whether the Veteran has a current diagnosis of vision loss.  Comment on the August 2008 VA examination report of diabetic retinopathy in the left eye with the January 2013 VA examination report of no evidence of vision loss or diabetic retinopathy.  The examiner should explain the basis for any agreement or disagreement.

(c)  If the examiner finds the Veteran has a current diagnosis of type 2 diabetes mellitus, determine whether it is at least as likely as not (a 50 percent or greater probability) that it caused the Veteran to have hypertension, bilateral peripheral neuropathy of the upper and lower extremities, loss of vision, and/or impotence.

(d)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that type 2 diabetes mellitus chronically worsened (aggravated) any diagnosis of hypertension, bilateral peripheral neuropathy of the upper and lower extremities, loss of vision, and/or impotence.

A complete explanation should be provided, to include a discussion of the Veteran's contentions and the medical evidence of record.

If a response cannot be provided without resorting to speculation, an explanation should be provided.

3.  Thereafter, the RO must readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



